DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4, 5, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cole (U.S. 5,114,655).  Cole teaches a tethered molded plastic stopper for closing a bottle (col. 1 lines 9-14), comprising a tamper band (retaining collar 14, Figs. 1-4; col. 4 lines 3-19; col. 5 lines 25-32 and col. 5, line 48-col. 6 line 10), a closure shell (cap 27, Figs. 1-4; col. 4 lines 3-19; col. 6 lines 11-19), and a linking feature (interconnecting section 15, Figs. 1-4; col 4 lines 3-19, col. 6 line 42-col. 7 line 4) between the tamper band 14 and the closure shell 27 (Figs. 1-4; element 15 between 14 and 27), where the tamper band 14 and the closure shell 27 being connected through the linking feature (Figs. 1-4; 15 connects 14 and 27 at ends 17, 18 and temporarily via frangible webs 19, 20, 21; col. 6 lines 42-60; col. 8 lines 20-67), .

Regarding claim 5, the tamper band 14 comprises an inner diameter value (Figs. 1-4; inner diameter of 14 has varying diameter) at least equivalent to an outer diameter value of the linking feature 15 (Fig. 1A; inner diameter of 14 at upper end greater than outer diameter of 15).

Regarding claim 15, Cole teaches a tethered plastic stopper (col. 1 lines 9-14), comprising a tamper band 14 (col. 4 lines 3-19; col. 5 lines 25-32; col 5. line 48-col 6. line 10) having a diameter (Fig. 1A) and positioned around the stopper (14 encircles plug portion 11 when plug 11 is situated in mouth of bottle 12; col. 6 lines 42-50; col. 8 lines 20-30 and 37-47), a closure shell 27 (Figs. 1-4; col. 4 lines 3-19; col. 6 lines 11-19) having a diameter (Fig. 1A) and a bottom portion (lower portion of 27) and positioned on top of the stopper above the tamper band (Figs. 1-4; 27 showing circular disk-like top portion 29 and side portion 31 structures located on top of plug 11 where cap 27 is further located atop tamper band 14), a linking feature 15 (Figs. 1-4; col. 4 lines 3-19; col. 6 line 42-col. 7 line 4) connecting the tamper band 14 to the closure shell 27 (Figs. 1-4), where the linking feature 15 is attached at a first end (end 17, Fig. 2; col. 6 lines 50-51) to the closure shell and at a second end (end 18, Fig. 2; col. 6 lines 50-51) to the tamper band 14, where the linking feature 15 extends around most of the closure shell (Figs. 1-1A, 3;  tether strips 16 showing exterior annular extending about most of 27), and where the linking feature 15 has a diameter (Fig. 3) similar to the diameter of the closure shell 27 (Fig. 3; lower diameter of 27 similar to upper diameter of 15). 
.

Claims 4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berman (U.S. 2008/0197135 A1).  Berman discloses a tethered molded plastic stopper for closing a bottle (paragraph [0001]), comprising a tamper band 5 (Figs. 1-9; paragraph [0019]), a closure shell 3 (Figs. 1-9; paragraph [0019]), and a linking feature 4 (Figs. 1-9; paragraph [0019]) between the tamper band 5 and the closure shell 3 (Figs. 1-9) where the tamper band 5 and the closure shell 3 being connected through the linking feature 4 (Fig. 8), and the closure shell 3 further comprises an outer diameter value (Fig. 9) at least equivalent to an inner diameter value of the linking feature 4 (figure 9; outer diameter of 3 is greater than the inner diameter of 4).

Regarding claim 6, the tamper band 5 comprises an inner diameter value (Fig. 9) inferior to an outer diameter value of the linking feature 4 (Fig. 9; inner diameter of 5 is less than the outer diameter of 4). 

Regarding claim 7, the plastic screw stopper further comprises a top weakness line (Figs. 1, 3, 5-8; see line defined by third break-away tabs 37) separably connecting the bottom of the closure shell 3 and the top of the tamper band 5 (paragraph [0022]) and/or the top of the linking feature 4, the top weakness line outwardly extending horizontally or downwardly relative to an outer face of the closure shell 3 (Fig. 8; the top weakness line extending downwardly from the closure shell 3).

.

Claims 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell (U.S. 2015/0251827 A1).  Campbell discloses a tethered molded plastic stopper 12 for closing a bottle 14 (paragraph [0002]), comprising a tamper band 18 (Figs. 1-2, 4-11; paragraphs [0027], [0039]) positioned around the stopper, a closure shell 16 (Figs. 1-2, 4-11; paragraph [0027], [0039]) positioned on top of the stopper above the tamper band, and a linking feature 20 (Figs. 1-2, 4-11; paragraph [0027], [0039]) connecting the tamper band to the closure shell, where the linking feature 20 is attached at its top to the closure shell 16 (Fig. 1; paragraph [0032]) and at its bottom to the tamper band 18 and (Fig. 1;  paragraph [0032]), and where the linking feature 20 is capable of extending angularly between about 5 350 degrees (Fig. 4; 20 showing extension as claimed with respect to angle at end 50).

Regarding claim 10, the linking feature 20 extends outwardly around the closure shell (Figs. 2, 4-9, 11; 20 showing extension ability to revolve around cap 16; Fig. paragraph [0027], [0032]-[0037], [0039)).

Regarding claim 11, the linking feature further includes a strip (Figs. 1-11; 20 showing strip extending between cap 16 and band 18) attached at a bottom end to the tamper band (Fig. 1; lower end 50 showing 20 attached to band 18; paragraph [0032]) and at a top end to the closure shell 16 (Fig. 1; 

Regarding claim 12, the tamper band comprises a peripherally vertical annular inner ring (Figs. 1-2, 4-11; band 18 showing ring-structure tapering inward from annular lower flange of container 14 to top-location where attachment with tether 20 at end 50 exists; paragraph [0032]-[0033]) and the bottom end of the strip is radially attached to the inner ring (Figs. 1-2, 4-11; end 50 showing tether 20 attached to inward-most diameter of taper of band 18).

Regarding claim 13, the linking feature further includes a weakness line (Figs. 1-2, 4-11; first circumferential sector 54 and second circumferential sector 70 showing frangible section 56 connecting cap 16 and band 18; paragraph [0033]) between the tamper band and the closure shell.

Regarding claim 14, the linking feature further includes a hinge (Figs. 1, 6, 10;  circumferentially weakened cross section 51 showing living hinge; paragraph [0032]) which angularly extends between about 5 degrees and 90 degrees (Figs. 6-8, 11;  tether 20 showing connection with band 18 via living hinge section 51 which is able to angularly extend as claimed; paragraph [0032]-[0037]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cole (U.S. 5,114,655).  Cole discloses the claimed invention except for the diameter of the linking feature being greater than the diameter of the closure shell by about 0.5 mm to 3mm.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the stopper of Cole with the diameter of the linking feature being greater than the diameter of the closure shell by about 0.5 mm to 3mm, in order to provide a stopper with diameters to fit certain bottle openings and since a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the tamper band and linking feature.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI M ELOSHWAY/Examiner, Art Unit 3736